DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: (1) on page 37, line 22, “mandrel 62” should be “mandrel 63”.  (2) the disclosure does not provide a description for reference numeral “66” shown in the drawings.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, lines 4-11, the claim only positively introduces a lever and a connecting element.  It is not clear exactly how “a plurality of lever kinematics” are structurally related/linked to a door leaf and a door opening in a wall, in order to move the door between an open position and a close position.  
In claim 1, lines 6-8, it is not clear exactly what “accommodating a transmission means” is embraced, functionally and structurally.  The structural relationship between the connecting element and the transmission means cannot be understood.
	In claim 1, lines 10-11, it is not clear exactly what is defined as “a first start position” or “a second start position”, without a relative reference.  Note similar errors in claim 17, lines 11-12.
	In claim 3, lines 5-6, “the movement of the connecting element” is not clearly defined since the connecting element, supported by the lever, has multiple movements.

	In claim 5, lines 5-6, “and/or” renders the claim vague and indefinite since “and/or” includes an embodiment having all three storage units in a single device, which is not supported by the disclosure and cannot be understood structurally. 
	In claim 7, line 4, “the lever arm” lacks proper antecedent basis.
	In claim 10, lines 4-6, it is not clear whether the “transmission means” is a positive limitation or an environment limitation because claim 1, from which claim 10 depends from, does not positively claim the “transmission means”.  Apparently, the dependency of claim 10 should be claim 9, not claim 1.  Note similar errors in claim 14 (lines 8-9) and claim 16 (lines 3-5).
In claim 14, lines 8-7, “the functional reception” lacks antecedent basis. Further in claim 14, lines 9-10, “and/or in the transmission means…for a rotary head of the lever” does not make sense and the structural relationship between “a rotary reception” and the “sliding member” cannot be fully understood.
	Method claim 17 is vague and indefinite since the claim merely recites some structural elements, without any active, positive steps for “mounting a device for moving a door leaf”.  Further, it is not clear how the newly-introduced 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 4, 6-7, 9-10, 12, and 15-17, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by EP ‘694 (EP 3064694 A1).
Regarding claim 1, EP shows a device for moving a door leaf between an open position and a close position with regarding to a door opening in a wall (fig. 1), including a plurality of lever kinematics (16) with a lever for assisting movement of the door leaf (12), wherein the lever includes a first section (a first end mounted to rail 18) and a second section (a second end mounted to drive 14), and a connecting element (a, b of fig. 11) for accommodating a transmission means (spring steel sheets/or electrical contacts 42, or cable 24) for transmitting electrical energy and/or data, wherein the connecting means is configured to be disposed at least at a first start position and a second start position at the first section of the lever (infinite number of relative positions between contacts 42 or 
 As to claim 4, EP shows the transmission means (42/24) and a storage unit (recess 38, figs. 10-11, space housing 24 or 42) for accommodating a loose length of the transmission means, in order to allow for adjusting the transmission means when the connecting element rotates at the first section.
As to claim 6, the length of the transmission means, which is accommodated in the storage unit, is configured in a loop shape, in a meander shape, or in an accordion shape (“24” in meander shape, fig. 10).
As to claim 7, the lever arm (16) includes a guiding groove (figs. 9 and 11, the groove housing cable 34) formed within the housing (16).
As to claim 9, the transmission means is configured at least section-wise a flat cable, a flat ribbon cable, or a flexible printed circuit board (flexible cable 30, fig. 7).
As to claim 10, the transmission means (42, fig. 11) has at least one fold back points by 45° at the connecting element (the tip of 42 folded back about 45°).

As to claim 15, the sliding member (20) has a guide unit for the transmission means (routing space for cable, see figs. 9-11).
As to claim 16, the transmission means includes a loop-shaped section (fig. 5) in the guiding rail (18), in order to allow for the transmission means to follow when moving the sliding member along the rail.
As to method claim 17, EP provides all structural elements (see explanation of claim 1).  The method of mounting the device is merely an inherent process of installing the door closer of EP for its intended function. 
Allowable Subject Matter
7.	Claims 2-3, 5, 8, 11 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

US 2021/0071458 A1 (Eickhoff et al.) shows a lever arm having a shoe and an elastic device adjustably mounted at one end thereof to absorb mechanical shocks.
US 2020/0340280 A1 (Oakley et al.) shows a door closer linkage including various components selectively interchanged with and connected to one another to form different configurations to fit right-handed door or left-handed door.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM
January 11, 2022